Case 1:21-cv-13550-NLH-MJS Document 4 Filed 07/15/21 Page 1 of 2 PageID: 22




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 JAMES WELCOME and
 ANGELA BEHARIE, H/W                              CASE NO. 1:21-cv-13550

                     Plaintiffs                   NOTICE OF VOLUNTARY DISMISSAL
                                                  PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

 v.

 WILEVCO, LLC, et al.

                   Defendants.


      NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs, James

Welcome and Angela Belaire, hereby give notice that the above-captioned matter is voluntarily

dismissed, without prejudice, against the Defendants, Wilevco, LLC, Leverett P. Flint, Inc.

formerly known as Wilevco, Inc., Unibloc-Pump, LLC and Nypon, Inc. formerly known as

Unibloc-Pump, Inc.



                                             DEVINE TIMONEY LAW GROUP




                                             ____________________________
                                             Patrick C. Timoney (NJ 027071992)
                                             Jessica Orr Shawaluk (NJ 046022011)
                                             DEVINE TIMONEY LAW GROUP
                                             Veva 14, Suite 404
                                             1777 Sentry Parkway West
                                             Blue Bell PA, 19422
                                             (610) 400-1970
                                             ptimoney@devinetimoney.com
                                             jshawaluk@devinetimoney.com
                                             Attorneys for James Welcome and Angela Beharie
Dated: July 15, 2021
Case 1:21-cv-13550-NLH-MJS Document 4 Filed 07/15/21 Page 2 of 2 PageID: 23




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 JAMES WELCOME and
 ANGELA BEHARIE, H/W                              CASE NO. 1:21-cv-13550

                   Plaintiffs                     CERTIFICATE OF SERVICE


 v.

 WILEVCO, LLC, et al.

                  Defendants.

                                CERTIFICATE OF SERVICE

I, Patrick C. Timoney, hereby certify that PLAINTIFFS’ NOTICE OF VOLUNTARY

DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i) has been filed via the United States

District Court for the District of New Jersey’s ECF filing system on July 15, 2021.




                                             ____________________________
                                             Patrick C. Timoney (NJ 027071992)
